Citation Nr: 0936696	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-24 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a low back disorder 
claimed as herniated lumbar disc disease with left leg 
radiculopathy.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Dylan Daniels, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1969 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision of the RO.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran is shown to have been treated for neck and 
low back pain following an automobile accident in service, 
but did not demonstrate findings of a herniated lumbar disc 
with left leg radiculopathy until many years after service.  

3.  The currently demonstrated low back disc disease is not 
shown to be due to a documented injury or other event or 
incident of the Veteran's period of active service.  

4.  The Veteran is not shown to have presented credible lay 
assertions to show that he has experienced recurrent back 
symptomatology since his period of active service.  



CONCLUSION OF LAW

The Veteran's low back disability claimed as herniated lumbar 
disc disease with left leg radiculopathy is not due to 
disease or injury that was incurred in or aggravated by 
active service, nor may any arthritis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110,1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159,  3.303, 3.307, 3.309(a) (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

Prior to the decision on appeal, in the January 2007 and 
September 2007 letters, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of or submit any further evidence that 
pertained to the claim.  Furthermore, the Veteran was advised 
of how disability ratings and effective dates are assigned.  

Additionally, after the decision on appeal, in the May 2008 
and June 2008 letters, the RO provided even further notice to 
the Veteran regarding what information and evidence he should 
send to the VA and where he should send it to.  Hence, the 
Board finds that the VCAA notice requirements have been 
satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA and 
private treatment records, VA and private examinations, VA 
and private opinions, statements in support of the Veteran's 
claim, and the Veteran's statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran has been specifically 
notified of the evidence needed to substantiate the claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The Veteran was an active participant in the claims process 
and he responded to VA's requests for information.  Any error 
in the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant. Id.  

As such, there is no indication that there is any prejudice 
to the Veteran in considering this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d),  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2008).    

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Even where there is evidence of an injury or 
disease in service, there must be a present disability 
resulting from that disease or injury.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  If the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The service treatment record shows that the Veteran was 
treated in July 1969 for neck and lower back pain after an 
automobile accident.  A January 2009 statement, by a fellow 
passenger of that same auto accident, verified that the auto 
accident took place.  

An October 1970 separation examination showed the Veteran's 
spine to be normal.  In connection with a subsequent Report 
of Medical History dated in November 1971, the Veteran denied 
having or having had recurrent low back pain.  

A February 1980 private treatment examination reported that 
the Veteran Had suffered low back pain after his motor 
vehicle accident, but eventually got better and had no more 
back pain after four or five months.  The X-ray studies at 
time showed findings of subluxation of L1, L2 and L3 with 
right later disc protrusion and thinning and wedging of the 
L5 disc

The Veteran's treating physician noted in a November 1998 
letter to the US Department of Labor, that, in October 1993 
while working as a mail carrier, the Veteran fell on some 
steps and fractured his coccyx.  The physician further noted 
that, in February 1994, the Veteran slipped on ice while at 
work and herniated a disc at L2-3 and possibly L5/S1.  

At a December 2001 private examination, the Veteran was 
diagnosed with chronic back pain and a herniated disc of the 
second and third vertebra with a bulging L5/S1 disc with 
radiculopathy.  The private examiner stated that the 
Veteran's fall on the steps might have weakened the disc and 
that the second injury actually precipitated the herniation 
of the L2-3 disc.  

The examiner also felt that the Veteran's condition was 
consistent with a back injury that occurred during the course 
of his employment as a mail carrier.  The private medical 
treatment records from June 2003 indicated a diagnosis of 
chronic back pain consistent with a back injury which 
occurred during the course of the Veteran's employment.  

Private records from August 2003 indicated a diagnosis of low 
back pain resulting from a back injury at work while the 
Veteran was employed as a mail carrier.  In fact, in all of 
the treatment records pertaining to that injury there is no 
mention of any other back injury, including any in service.  

At a February 2008 VA examination, it was the VA examiner's 
opinion that a rollover motor vehicle accident was unlikely 
to cause a herniation or a long term sequela unless there was 
a fracture at the time.  

The Examiner opined further that the Veteran's current back 
condition was less likely related to the motor vehicle 
accident that occurred in service.  Hence, the Board finds 
that no medical nexus exists between the Veteran's current 
low back disability and the in-service auto accident.  

Moreover, the medical evidence fails to show that the Veteran 
was diagnosed with chronic arthritis of the back within one 
year after his discharge from service, and continuity of 
symptomatology has not been sufficiently demonstrated.  

Any injury in service is not shown to have been more than 
acute in nature and to have resolved without residual 
disablement.  In fact, the earliest documentation showing 
complaints of back pain after his discharge from service was 
in February 1980, almost 10 years after his release from 
active duty.  

In this regard, the Board observes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or disease was incurred in service, which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran's mother indicated in a May 2008 letter, that the 
Veteran has suffered back pain since the auto accident in 
service.  While a lay persons are competent to testify about 
symptomatology, a layperson without medical training is not 
qualified to render a medical diagnosis or medical opinion 
linking a disability to service.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Moreover, any current lay assertions of his 
having had ongoing low back pain since service are not found 
to be credible given the earlier statements provided by the 
Veteran expressly denying a continuity of symptomatology 
following service.  

Therefore, after a careful review of the Veteran's claims 
file, the Board finds that, in the absence of a medical nexus 
between the currently diagnosed low back disability and any 
event or incident of the Veteran's service, the claim must be 
denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
absent any credible evidence of a medical nexus between the 
diagnosed lower back disability and his military service, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for a low back disorder claimed as 
herniated lumbar disc disease with left leg radiculopathy is 
denied.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


